253 F.2d 43
102 U.S.App.D.C. 307
Garfield C. THOMPSON and Rubye A. Hankerson, Appellants,v.Lawrence JOHNSON et al., Appellees.
No. 13698.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 21, 1958.Decided Feb. 13, 1958, Petition for Rehearing Denied March 17, 1958.

Mr. Garfield C. Thompson, Washington, D.C., submitted on the brief for appellants.
Mr. J. Franklin Wilson, Washington, D.C., filed a brief for appellees and their case was treated as submitted thereon.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
After a series of procedural steps in the District Court, Thompson and Hankerson, appellants here, on June 29, 1956, were granted an additional twenty days within which to file a more specific and definite complaint.  The time for compliance having expired, the appellees on July 30, 1956, filed their timely motion to dismiss the original complaint.  Some two months later, the appellants filed an amended complaint on October 1, 1956.  Cutting through the maze, and after oral argument, the District Court, on October 3, 1956, granted the appellees' motion to dismiss, and struck the appellants' amended complaint because of their failure to comply with the earlier order of the court.  We have been shown no error in the disposition of the case.


2
Affirmed.